DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “position indicator” (see claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In the 10th line of claim 1, “focussed” should be changed to --focused--.
In the 13th line of claim 15, “focussed” should be changed to --focused--.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “determining, based on the printed image, for each of a plurality of locations along the writing head, a position of the writing head relative to the photoconductive surface at which the writing head is most focused” and “calculating, using processing apparatus, a position of the first end of the writing head and a position of the second end of the writing head relative to the photoconductive surface at which the focus of the writing head at the plurality of locations is within a defined threshold” in combination with the remaining limitations of claims 1-9.
Prior art of record does not disclose or suggest the claimed processor to “determine, based on the printed image, for each of a plurality of points along the writing head, a distance between the writing head and the photoconductive surface at which the writing head focus is optimal” and to “calculate a distance of the first end of the writing head from the photoconductive surface and a distance of the second end of the writing head from the photoconductive surface at which the focus of the writing head at the plurality of points is within a defined focus range” in combination with the remaining limitations of claims 10-14.
Prior art of record does not disclose or suggest the claimed  processor to “determine, based on the printed image, for each of a plurality of locations along the writing head, a position of the writing head between the distal position and the proximal position at which the writing head is most focused” and to “calculate a position of the writing head relative to the photoconductive surface at which the focus of the writing head at the plurality of locations is within a defined range” in combination with the remaining limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The following documents represent the prior art similar to Applicant’s claimed invention. 
Washington et al. (US 2015/0165785, hereinafter “Washington”) teaches a similar method of adjusting a focus of a writing head which utilizes two motors to control lateral ends of the writing head, and the adjusting method may be performed independently for each lateral end (i.e., determining a distance between the writing head and the photoconductive surface at which the writing head focus is optimal for each of a plurality of points along the writing head).  
Makishima (US 2015/0109397) teaches a similar method of adjusting a focus of a writing head (which may be an LED array) of a print apparatus by forming printed images on a substrate while moving the writing head closer to and away from a photoconductive surface.  Makishima analyzes the printed images (by utilizing density sensors, in the second embodiment) to determine the position of the print head which results in the optimal focus, and then moves the print head accordingly.  This differs from Applicant’s claimed invention in that Makishima uses an average density value calculated at each respective position of the print head, with the smallest average density value yielding the optimal position of the print head.  Makishima does not determine a distance between the writing head and the photoconductive surface at which the writing head focus is optimal for each of a plurality of points along the writing head, as required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852